Citation Nr: 1720630	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  17-09 063	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to an extension of the delimiting date beyond April 6, 2016, for education benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran had active service from November 1996 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2016 decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

In April 2010, the Veteran's delimiting date for education benefits under the provisions of the Montgomery GI Bill was extended from October 2, 2009, to April 6, 2016.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond April 6, 2016, for Montgomery GI Bill benefits have not been met. 38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. §§ 21.1033, 21.7050, 21.7051 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims has held that the duties to notify and assist are relevant to Chapter 51 of Title 38 of the United States Code but do not apply in educational benefits situations which are governed by Chapter 30 of Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004); Sims v. Nicholson, 19 Vet. App. 453 (2006).

Generally, an individual may be entitled to educational assistance under Chapter 30 (Montgomery GI Bill) if he or she first entered onto active duty as a member of the Armed Forces after June 30, 1985, and continued on active duty without a break in service for three years thereafter.  38 U.S.C.A. § 3011 (a) (West 2014); 38 C.F.R. § 21.7042 (2016).

Except under specified limited circumstances, VA will not provide basic educational assistance to a veteran or service member beyond 10 years of the date of the veteran's last discharge or release from a period of active duty of 90 days or more of continuous service.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. § 21.7050  (2016).

The Veteran had active military service from November 1996 to October 1999.  Based upon the Veteran's period of active service, his basic period of eligibility for receiving Chapter 30 educational benefits (the delimiting date) was October 2, 2009.  The Veteran requested an extension of the delimiting date in September 2009 due to his service-connected Crohn's Disease.  In an April 2010 decision, the delaminating date was extended to April 6, 2016.  Once an extended delimiting date has been granted, it cannot be extended further because of either recurrence of the same disability or the onset of a new disability when such recurrence or onset is after the claimant's basic delimiting date.  See 38 C.F.R. § 21.7051 (2016).  

The Veteran is seeking an extension of the delimiting date beyond April 6, 2016, for educational assistance benefits under the Montgomery GI Bill.  In his March 2015 claim for another extension of the delimiting date, the Veteran wrote that he has been hospitalized for Crohn's disease and urinary tract infections.  The Veteran referenced February 2015 surgery, which VA treatment records show was for a bladder lesion after the Veteran was admitted for an exacerbation of Crohn's disease.  In April 2015, the Veteran underwent additional surgery related to Crohn's disease.  The Veteran's April 2016 statement further indicates that he was requesting another extension of the delimiting date due to Crohn's disease.  Unfortunately, the claim must be denied because the delimiting date was previously extended due to Crohn's disease.




ORDER

The claim for an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond April 6, 2016, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


